                            UNITED STATES JUDICIAL PANEL
                                         on
                             MULTIDISTRICT LITIGATION


IN RE: DENSO-MANUFACTURED TOYOTA FUEL
PUMP MARKETING, SALES PRACTICES, AND PRODUCTS
LIABILITY LITIGATION                                                                MDL No. 2956


                                (SEE ATTACHED SCHEDULE)


                 ORDER DEEMING MOTION WITHDRAWN
      AND VACATING THE SEPTEMBER 24, 2020, HEARING SESSION ORDER


       Before the Panel is a motion by plaintiffs Lenard Shoemaker, et al. filed pursuant to 28
U.S.C. § 1407. In their motion, plaintiffs seek centralization of the actions listed on the attached
Schedule in the United States District Court for the Eastern District of Michigan for coordinated or
consolidated pretrial proceedings. Movants now seek to withdraw their Section 1407 motion.
Movants indicate that no interested party opposes the withdrawal.

      IT IS THEREFORE ORDERED that plaintiffs’ motion for transfer under 28 U.S.C. § 1407
is DEEMED WITHDRAWN.

      IT IS FURTHER ORDERED that the Hearing Session Order and the attached Schedule filed
on August 18, 2020, are VACATED insofar as they relate to this matter.


                                                     FOR THE PANEL:



                                                         John W. Nichols
                                                        Clerk of the Panel
IN RE: DENSO-MANUFACTURED TOYOTA FUEL
PUMP MARKETING, SALES PRACTICES, AND PRODUCTS
LIABILITY LITIGATION                                                    MDL No. 2956




                           SCHEDULE OF ACTIONS



DIST       DIV. C.A.NO.      CASE CAPTION

FLORIDA SOUTHERN
FLS        9   20-80871      Tordjman v. Toyota Motor North America, Inc. et al

NEW JERSEY
NJ         2    20-06607     ZUO v. TOYOTA MOTOR NORTH AMERICA, INC. et al

NEW YORK EASTERN
NYE       1   20-00629       Cheng v. Toyota Motor Corporation et al
NYE       1   20-02450       Chalal v. Toyota Motor Corporation et al
NYE       1   20-02493       Feng v. Toyota Motor North America, Inc. et al
NYE       1   20-02947       Elizabeth Gendron et al v. Toyota Motor Corporation et al

PENNSYLVANIA MIDDLE
PAM       3    20-00869      Shoemaker v. Toyota Motor North America, Inc. et al

VIRGINIA EASTERN
VAE         1   20-00665     Marques et al v. Toyota Motor North America, Inc. et al
